internal_revenue_service p o box cincinnati oh release number release date date date legend b county names c school d school e state dear department of the treasury employer_identification_number contact person - 1d number contact telephone number vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request the purpose of the scholarship is to fund study at one or more primary or secondary schools and colleges as well as trade schools that have a regular faculty and an enrolled body of students in attendance and that qualify as educational institutions described in sec_170 of the internal_revenue_code_of_1986 as amended section and the code in a manner that qualifies such scholarship funds under sec_4945 of the code letter catalog number 58263t solicitations of scholarship applicants will be made through high schools and junior high or middle schools trade schools community organizations service clubs churches and other charitable organizations persons eligible to apply for the scholarships are those who are under the age of twenty- six and who meet one or more of the following criteria a graduate or future graduate of a high school located in b counties e who shall be selected on the basis of need demonstrated scholastic ability financial a resident of one of the b counties who has physical or mental disabilities to assist such individual in academic or other training to prepare for work suitable to such individual’s abilities a resident of one of the b counties who whether or not currently in school is not succeeding in a traditional academic setting but whose talents abilities or interests indicate that such individual may thrive in a different learning environment selection of scholarship recipients is to be made on the basis of criteria reasonably related to the purpose of the scholarship which includes but is not limited to personal history planned course of study history of extracurricular community activities financial need prior academic performance and noteworthy achievements recommendations from instructors school administrators counselors or other professionals with personal knowledge of the applicant any conclusions that are drawn by your scholarship committees from a personal interview as to the individual’s motivation character ability and potential there will be at least two scholarship committees with each committee selecting the scholarship recipients within a different scholarship category each scholarship committee shall consist of at least three of the individuals described herein as selected by your board_of directors one member of your board_of directors letter catalog number 58263t e e e e e e one person from the faculty of c one person from the faculty of d one independent businessperson one person from the creative or performing arts community one person from the disability community one person from a trade school scholarship funds will be issued directly to the recipient to determine how the funds were used you will require the recipient to submit a report of their courses and grades for each academic period covered by the scholarship their progress for the year career goals career related activities and any other information related to the recipient's use of funds upon completion of a recipient’s course of study at an educational_institution a final report shall be furnished by the recipient reports provided by the recipients shall be reviewed upon receipt by your officers or directors for compliance with the terms and conditions of the scholarship the purpose of such review is to determine whether your purposes are being or have been fulfilled and to examine any questions requiring further scrutiny or examination should the reports submitted to you or other information including the failure to submit reports after a reasonable_time has elapsed from their due_date indicate that all or any part of funds are not being used for said purposes you shall commence a thorough investigation into the matter during the period of this investigation any future payments not yet disbursed will be withheld until it has been determined that no part of the scholarship has been used for improper purposes or until any delinquent reports have been submitted no renewal of a scholarship shall be made to the individual involved during the pendency of an investigation if you determine any funding has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted scholarship funds or to ensure the restoration of diverted scholarship moneys and the dedication of other scholarship moneys held by the recipient to the purposes as herein set forth the steps will include legal action unless such action would in all probability not result in the satisfaction of execution on a judgment if you determine any part of the scholarship has been used for improper purposes and the recipient has not previously diverted funds to any use not in furtherance of a purpose specified herein you shall withhold any future payments on the particular scholarship involved until e you have received the recipient’s assurances that future diversions will not occur letter catalog number 58263t e e any delinquent reports have been submitted you have required the recipient to take extraordinary precautions to prevent future diversions from occurring any such renewal shall be at the discretion of the scholarship renewal of the original scholarship is made by the submission of an application by the original recipient committee and shall take into consideration selection criteria previously provided in no event shall any scholarship be renewed for a period of time greater than that period of time normally required to complete the advanced education sought such total period of time shall be initially stated upon the application and the scholarship committee shall be notified of any change in the estimated completion time that was originally stated you shall retain all records of the application_for scholarships the evaluation of the qualifications and potential recipients identification of the recipients the amount and purpose of each scholarship all required reports any renewal applications any investigations reports and results thereof and all other information relating to any of the transactions required by the operation of the procedures herein set forth basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58263t p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
